Appeal from a decision and award of the Workmen’s *754Compensation Board in a death ease. The only question is whether the stepchildren of the decedent were properly found to be dependents. They were ten and fourteen years of age, respectively, and they were members of the decedent’s household and were regularly supported by him, although he had not formally adopted them. The stepchildren received $12 a week each as the proceeds of a pension and social security payments left them by their deceased father. Their mother, who had married the decedent after the death of their father, spent part of this money for luxuries, which the children would not have otherwise had, and saved part of it for their education. There was substantial evidence to support the board's conclusion that the stepchildren were dependents of the decedent within the moaning of the Workmen’s Compensation Law. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ.